Title: From Thomas Jefferson to C. W. F. Dumas, 2 February 1786
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Feb. 2. 1786.

I was honoured some time ago with a letter from you of Dec. 6. inclosing two for America which I forwarded by the first occasion. On the 18th. of this month I received a letter from his Excellency the Count de Vergennes expressing the interest which he takes in your welfare and recommending you to Congress. This I had an opportunity of forwarding from hence on the 27th. of Jan. under cover to Mr. Jay. Yesterday I was gratified with the receipt of your favor of Jan. 27. containing a copy of the resolution of Congress of Oct. 24. in your favor, and which I wish had been more so. With respect to the paiment of the arrearages two things are necessary, first an order from the treasury, and secondly Money to comply with it. Mr. Grand wrote to me this morning that he had not now as much left as to pay a bill of Mr. Carmichael’s for 4500 livres just presented. I shall forward your letter to Mr. Jay the next week with a request that the necessary measures may be taken for the paiment of your arrearages and interest. In the mean time I think you would do well to write a line for the same purpose to Mr. Jay, or to the Commissioners of the treasury. I do not mean that what I have said above should prevent your drawing in due time for the salary of the current quarter. I will honour that draught from a private fund with which I can take that liberty. I thank you for what you say of the Notes on Virginia. It is much more than they deserve; tho the various matters they touch on would have been beyond the information of any one person whatever to have  treated fully, and infinitely beyond mine, yet had I, at the time of writing them, had any thing more in view than the satisfying a single individual, they should have been more attended to both in form and matter. Poor as they are, they have been thought worthy of a surreptitious translation here, with the appearance of which very soon I have been threatened. This has induced me to yeild to a friendly proposition from the Abbé Morellet to translate and publish them himself, submitting the sheets previously to my inspection. As a translation by so able a hand will lessen the faults of the original instead of their being multiplied by a hireling translator, I shall add to it a map, and such other advantages as may prevent the mortification of my seeing it appear in the injurious form threatened. I shall with great pleasure send a copy of the original to you by the first opportunity, praying your acceptance of it. I have the honour to be with great esteem & respect Sir your most obedient and most humble servt.,

Th: Jefferson

